Citation Nr: 0504801	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-08 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
folliculitis of the facial area.

2.  Entitlement to a compensable rating for a right thumb 
disability, status post repair to ulnar digital nerve and 
flexor tendons with residual scarring.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for a left ankle 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to 
February 1995.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision rendered by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In November 2003, the veteran testified at a hearing before 
an RO Decision Review Office.  A transcript of this hearing 
is associated with the claims folder.


REMAND

After a review of the veteran's claims folder, the Board is 
of the opinion that further development of the issues of 
entitlement to higher disability evaluations for folliculitis 
and a right thumb disability and service connection for a 
left ankle disability is warranted.

With respect to the claim for a higher initial evaluation for 
folliculitis of the facial area, the Board is of the opinion 
that a new VA examination is warranted.  The August 2002 VA 
examination is inadequate for rating purposes as it does not 
describe the veteran's symptoms in terms of the pertinent 
rating criteria.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2004).  In particular, the veteran's symptoms are not 
addressed in the context of the eight characteristics of 
disfigurement set forth under the pertinent rating criteria.  
On remand, the veteran should be afforded a VA examination 
that addresses his symptoms in the context of the eight 
characteristics of disfigurement set forth under Diagnostic 
Code 7800.  

With respect to the claim for an initial compensable 
disability evaluation for a right thumb disability, the Board 
is of the opinion that a new examination is necessary to 
assess the severity of his present residual disability 
resulting from an inservice injury.  The record reflects that 
the veteran sustained injuries to his right thumb during 
service when he was cut by a knife by an assailant.  This 
resulted in a partial severance of his thumb.  His thumb was 
subsequently surgically reattached.  The report of the August 
2002 VA examination indicates that the veteran was able to 
make a complete fist with normal grip strength and he was 
able to fully flex, dorsiflex, and extend his right wrist.  
However, at his November 2003 hearing before the DRO, the 
veteran asserted that he had an increase in the level of 
disability associated with his right thumb with significant 
limitation of motion.  He reported that he could not grip and 
that he had limitation of flexion and extension.  He has also 
asserted pain and tenderness at the site of surgical scarring 
on his right thumb.  In light of the veteran's assertions 
that his right thumb disability has increased in severity 
since his VA examination, the Board is of the opinion that a 
new VA examination would be probative in ascertaining the 
current level of disability associated with his right thumb 
disability.  

In light of the veteran's complaints of tenderness and pain 
associated with his surgical scarring, on Remand the RO 
should consider whether assignment of a separate rating for 
his postoperative right thumb scar is warranted.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994) (holding that scarring can 
be rated, for VA benefits purposes, as separate and distinct 
from underlying symptomatology).  

With respect to the claim for service connection for a left 
ankle disability, the Board is of the opinion that a new VA 
examination to determine if he has any residual disability 
resulting from his inservice left ankle strain.  Service 
medical records reflect that the veteran was treated for a 
mild left ankle sprain in April 1989.  The veteran has 
reported pain since that time.  Examination in August 2002 
noted that the veteran had slight swelling on the lateral 
aspect of the left ankle with slight tenderness on palpation 
to the medial and lateral aspects.  However, while status 
post left ankle sprain was diagnosed, the examination report 
does not indicate whether the veteran has any current 
residual disability associated with his in-service left ankle 
sprain.  The Board is of the opinion that a new VA 
examination would be probative in ascertaining whether the 
veteran has any residual disability resulting from his in-
service left ankle sprain.  

With respect to the claim for service connection for asthma, 
the Board notes that the veteran was treated for asthma on a 
few occasions during service and asthma was diagnosed on a VA 
examination in August 2002; however, no evidence of asthma 
was found on the veteran's examination for discharge, the 
veteran's chest was clear to auscultation on an examination 
in March 2002, and the clinical and X-ray findings pertaining 
to the veteran's lungs on the August 2002 examination were 
also normal.  The VA examiner did not identify evidence of 
asthma, nor did he provide an opinion concerning the etiology 
of the diagnosed asthma.  Therefore, the Board has also 
concluded that the veteran should be afforded another VA 
examination to determine the etiology of any chronic asthma 
that he may have.

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center in Washington, D.C., for 
the following actions:

1.  The veteran should be requested to 
provide any pertinent evidence in his 
possession and to either provide a copy 
of any medical records, not already of 
record, pertaining to treatment or 
evaluation of any of the disabilities at 
issue since his discharge from service or 
to provide the identifying information 
and any authorization necessary to enable 
the RO to obtain such evidence on his 
behalf.

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unsuccessful 
in its efforts to obtain any such 
evidence, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.

3.  Then, the veteran should be afforded 
a VA examination to determine the current 
nature and extent of his folliculitis of 
the facial area.  The claims folder, to 
include a copy of this remand, must be 
made available to the examiner before 
completion of the examination report.  

The examiner should indicate the 
measurement of the area affected by the 
veteran's folliculitis, and note whether 
any of the following are present:  
elevated or depressed scarring on 
palpation, surface contour of scarring 
that is elevated or depressed on 
palpation, scarring that is adherent to 
underlying tissue, hypo or 
hyperpigmentation, abnormal texture, 
underlying soft tissue damage, 
induration, or inflexibility.  The 
examiner should also indicate whether 
there exists any distortion or asymmetry 
of features as a result of the 
folliculitis.  The examiner should also 
provide an opinion concerning the degree 
of severity of any disfigurement from the 
veteran's service-connected folliculitis.  

Unretouched photographs depicting the 
veteran's folliculitis of the facial area 
should be taken and associated with the 
examination report.

4.  The RO should make arrangements for 
the veteran to be afforded a VA 
orthopedic examination to determine the 
nature and extent of his service-
connected right thumb disability and the 
nature and etiology of any currently 
present left ankle disorder(s).  The 
claims folder, to include a copy of this 
remand, should be made available to the 
examiner before completion of the 
examination report.  

With respect to the veteran's right 
thumb, the examiner should identify any 
current disability resulting from the 
veteran's in-service right thumb 
laceration.  In particular, the examiner 
should indicate whether the veteran 
presently has a gap between the thumb pad 
and his fingers with the thumb attempting 
to oppose the fingers.  If so, the 
examiner should provide a measurement of 
the gap.  The examiner should also 
describe in detail any residual scarring 
associated with the veteran's in-service 
right thumb injury.  

With respect to the veteran's left ankle, 
the examiner should identify any 
currently present disorders.  For each 
disorder identified, the examiner should 
be asked to opine whether it is at least 
as likely as not that the disorder is 
etiologically related to the veteran's 
military service.  

The rationale for all opinions must be 
set forth in writing.

5.  The RO should make arrangements for 
the veteran to be afforded a VA 
examination by a physician with 
appropriate expertise to determine if the 
veteran has chronic asthma, and if so, 
its etiology.  The claims folder, to 
include a copy of this remand, must be 
made available to and reviewed by the 
examiner.  

Any indicated studies should be 
performed.  The presence of chronic 
asthma should be confirmed or ruled out.  
In either event the examiner should 
explain why he or she believes that the 
veteran does or does not have chronic 
asthma.

If the examiner determines that the 
veteran has chronic asthma, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that the veteran had 
chronic asthma in service and if so, 
an opinion as to whether the 
disorder clearly and unmistakably 
exist prior to the veteran's 
entrance onto active duty?  

If the examiner believes that the 
disorder existed prior to the 
veteran's entrance onto active duty, 
the examiner should provide an 
opinion as to whether the disorder 
clearly and unmistakably underwent 
no chronic increase in severity 
during or as a result of service?

The supporting rationale for all opinions 
expressed must also be provided.

6.  The RO should also undertake any 
other development it determines to be 
warranted.

7.  Then, the RO should readjudicate the 
issues on appeal.  In assessing the 
severity of the veteran's residuals of 
his in-service right thumb injury, the RO 
should determine if a separate rating for 
residual scarring is warranted.  See 
Esteban.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded the 
requisite opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




